The decision of this court handed down on March 13, 1931,* is hereby amended to read as follows: Order of the County Court of Nassau county, denying appellants’ motion to be relieved from the effects of a certain stipulation and to permit them to file an answer, reversed upon the law and the facts, without costs, and motion granted, without costs. Defendant the People of the State of New York may serve their answer within ten days from the entry of the order herein. Opinion per curiam. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.

 See ante, p. 60.— [Rep.